By the Court,

Moore, J.
The defendant applies for .an order transferring this cause to the Circuit Court of the United States for the Eastern District of Michigan, under the act of Congress of 1867,for the reison as alleged, that it cannot have a fair and impartial trial in this Court, jHeld, The defendant having consented to transact the business in this State upon the terms and conditions imposed by our laws, it cannot now ask to be treated as a non-resident defendant, and entitled to the benefit of the provisions of the act of Congress referred to. As to the business in this State, it is to be treated as a resident of the State.
Application denied.